OR\GlNM

In the United States Court of Federal Claims

No. 17-1336 F“_ED
Filed: August 2, 2018

Defendant.

=:=>l<>»==z=**=:==i=*=z=*=o==l=**=!==1=***>z==::=i==i==z==:=***********=;==u* AUG 2 2018
* t ear oF‘=
a F%`§`ERA)L cLAlMS
RICHARD AND CYNTHIA WATS ON’ : Rules of the United States Court of
. . Federal Claims 41(Disrnissal
*
Plamtlffs’ pro Se’ ,{,_ of Actions), 60 (Relief Frorn
V_ * a Judgrnent or Order).
*
TI-IE UNITED STATES, *
*
*
*
ok

*****$************$**$*****************$

MEMORANDUM OPINION AND F[NAL ORDER

On Septernber 26, 2017, Plaintift`s filed a Cornplaint in the Urn`ted States Court of Federal
Claims, alleging, inter alia, that: (l) “the lnternal Revenue Service and the [United States] Justice
Departrnent attorneys are operating in blatant violation of Article I, Section 2, Clause 3 of the
United States Constitution, commanding that all direct taxes be apportioned to the States for
eollection,” ECF No. 1 at 4 (ernphasis omitted); (2) “the lnternal Revenue Service and the [United
States] Justice Departrnent attorneys are also operating in blatant Violation of Article I, Section 9,
Clause 4 of the United States Constitution, prohibiting any direct tax that is not laid in proportion
to the last census,” ECF No. 1 at 4 (emphasis omitted); (3) the United States and employees of the
Internal Revenue Service violated Plaintiffs’ rights guaranteed under the Fourth, Fifth, Seventh,
and Fourteenth Arnendments, ECF No. l at 7-8, 13-14 (ernphasis omitted); (4) “egregious
ongoing constitutional fraud . . . is being perpetrated on . . . Plaintiff[s] today by one or more of
the three branches of the Defendant,” ECF No. l at 18 (eniphasis ornitted); and (5) “the crime of
forgery [is] being perpetrated by the Defendant’s Revenue Agents and or Officers with respect to
signing and filing of the Notices of Federal tax Liens that have been tiled,” ECF No. 1 at 20
(emphasis omitted).

On Novernber Zl, 2017, the Government filed a Motion For Enlargernent Of Time,
requesting an additional forty-five days Within Which to respond to the September 26, 2017
Complaint. ECF No. 5. On Novernber 27, 2017, the court issued an Order granting the
Government’s November 21, 2017 Motion. ECF No. 6.

 

On Januaiy 9, 2018, the Government filed a Motion To Disrniss the Septernber 26, 2017
Complaint. ECF No. 7. Plaintiffs’ response to the Government’s January 9, 2018 Motion To
Disrniss was due on February 2, 2018. Plaintiffs did not file a response on, or before, February 2,
2018.

On February 28, 2018, the court issued an Order To Show Cause, requiring Plaintiffs to
show cause Why the above-captioned case should not be dismissed for failure to prosecute,
pursuant to Rule of the United States Court of Federai Clairns (“RCFC”) 41(1)). ECF No. 8.
Plaintiffs’ response Was due on March 14, 2018. Plaintiffs did not file a response on, or before,
. March 14, 2018.

On l\/Iarch 19, 2018, Plaintiffs filed a “Response To Show Cause,” dated March 12, 2018.
ECF No. 9. The l\/larch 19, 2018 Response restated a number of allegations from the
Septernber 26, 2017 Complaint and asserted that “Piaintiff[]s intend to prosecute the
above[~}captioned case to the full extent of the [I]aw,” and that “[t]here is sufficient evidence

regarding these issues to validate this case[, and a]ii documents and witnesses are avaiiable[.]”
ECF No. 9 at 1-2.

On March 31, 2018, the court issued an Order dismissing the September 26, 2017
Complaint, pursuant to RCFC 4l(b). ECF No. 10. The March 31, 2018 Order stated that the
untimely l\/larch 19, 2018 Response did not object to the Governrnent’s January 9, 2018 Motion
To Dismiss nor provide any explanation of Plaintiffs’ failure to timely file a response either to the
Governrnent’s January 9, 2018 Motion To Disrniss or the February 28, 2018 Order To Show
Cause. ECF No. 10 at 2. Accordingly, the September 26, 2017 Complaint Was dismissed for
failure to prosecutel ECF No. 10 at 2.

On June 6, 2018, Plaintiffs filed an “Objection For Disrnissal Of Complaint,” asserting that
the dismissal of the September 26, 2017 Complaint was caused by a clerical error and resulted in
a deprivation of due processl ECF No. 12. The June 6, 2018 Objection also stated that Plaintiffs
were not aware that a response Was required either to the Governrnent’s January 9, 2018 Motion
To Dismiss or the February 28, 2018 Order To Show Cause by a certain date. ECF No. 12 at 1.

rfhe June 6, 2018 Objection cited Rule 60(a)¢(b) of the Federal Rules of Civil Procedure,
without any argument. ECF No. 12 at 1. Instead, the June 6, 2018 Objection focused on whether
the United States Postal Sei'vice receipt of the l\/larch 19, 2018 Response Was “deerned” as receipt
by the couit. ECF No. 12 at 1. Plaintiffs did not attach any documentation to verify any allegation,
nor cite any rule, relevant iaw, or other source of authority. See generally ECF No. 12.

Because the June 6, 2018 Objection cited Rule 60(a)-(b) of the Federal Ruies of Civil
Procedure, the court construes that pleading as a motion for relief from an Order. In relevant part,
that rule provides that the court may: (1) correct any “clerical mistake or . . . mistake arising from
oversight or omission Whenever one is found,” RCFC 60(a); and (2) relieve a party from a final
order for reasons such as “rnistake, inadvertence, surprise, . . . excusable neglect,” newly
discovered evidence, fraud, misrepresentation, and “any other reason that justifies relief,”
RCFC 60(b).

The June 6, 2018 Objection, however, did not allege any clerical mistake or other reason
that would justify relief from the March 31, 2018 Order dismissing the September 26, 2017
Complaint. See generally ECF No. 12. The June 6, 2018 Objection quoted three federal court
decisions, none of which are relevant to a motion for relief under RCFC 60. ECF No. 12 at 2
(quoting Warnock v. Pecos County, 88 F.3d 341, 343l (Sth Cir. 1996) (“[The] Eleventh
Amendment does not protect state officials from claims for prospective relief When it is alleged
that the Statc official acted in violation of federal law."); Walker Process Equip. v. Food
Machinery, 382 U.S. 172 (1965);2 Morton v. Mancarz', 417 U.S. 535, 551 (1974) (“The courts are
not at liberty to pick and choose among congressional enactments, and When two statutes are
capable of co-existence, it is the duty of the courts, absent a clearly expressed congressional
intention to the contrary, to regard each as effective.”)). The remainder of the June 6, 2018
Obj ection recited, nearly verbatim, the Prayer for Relief from the September 26, 2017 Complaint.
Compare ECF No. 12 at 2-4, with ECF No. 1 at 20~22.

Even if the court had accepted the March 19, 2018 Response, that pleading was not
responsive either to the Government’s January 9, 2018 Motion To Dismiss or the February 28,
2018 Order To Show Cause. In addition, although Plaintiffs cite the standard of review for a
motion to dismiss for failure to state a claim upon which relief can be granted under RCFC
12(b)(6), the court need not reach that issue, because the court does not have jurisdiction to
adjudicate the claims alleged in the September 26, 2017 Complaint.

For these reasons, the court has determined that the March 19, 2018 Response, dated March
12, 2018, was untimely and did not show cause why Plaintiffs’ Scptembei' 26, 2017 Complaint
should not be dismissed In addition, the court has determined that Plaintiffs’ June 6, 2018
Obj ection did not meet the requirements of RCFC 60(a) or (b) and therefore provided no basis for
the court to vacate the March 3 l , 2018 Order dismissing Plaintiffs’ September 26, 2017 Complaint.

IT IS SO ORDERED.

SUSA . BRADEN
Senior Judge

 

' The June 6, 2018 Objection did not provide a pinpoint citation for the material quoted
from this decision. The court has supplied this pinpoint citation.

2 The June 6, 2018 Objection cited this case for the proposition tha , “[i]n a ‘motion to
dismiss, the material allegations of the complaint are taken as admitted.’ The courts are reluctant
to dismiss complaints unless it appears [t]he plaintiff, no set of facts in support of his claim which
would entitle him to relief.” But, this quote does not appear in Walker Process Equip. v. Food
Machinery, 382 U.S. 172 (1965).